Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim 6 is cancelled
Claim 1-5 and 7-20 are allowed.

Response to Arguments
Applicant’s arguments, see pages 7-10, filed 10/29/2021, with respect to claims 1, 8 and 15 have been fully considered and are persuasive. The rejections of claims 1, 8 and 15 have been withdrawn. 

Allowable Subject Matter
Claims 1-5 and 7-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 (amended) is allowed over the prior arts of record, because none of the prior arts taken singly or in combination with the others explicitly discloses all the limitations of claims 1 as currently amended. For instance, the closest prior art of record, Mosgaard (US PUB 2014034330) generally discloses an electronic device, comprising: a cylindrical device housing; a plurality of audio transducers distributed radially about an interior of the cylindrical device housing; an audio receiver disposed within the cylindrical device housing. However, Mosgaard fails to explicitly disclose the following limitations in combination with the other limitations of claim 1: a wireless interface configured to receive digital audio signals from an external device, a computer-readable memory, and a processor configured to generate a plurality of transducer drive signals from the received digital audio signals and transmit the plurality of transducer drive signals individually and separately to the plurality of audio transducers to drive the plurality of audio transducers as an array and produce simultaneous directivity patterns that differ in shape and direction; and one or more horns orientated such that the one or more horns direct sound emitted from each of the plurality of audio transducers to one or more openings in the cylindrical device housing.

Claims 8 and 15 recite similarly allowable subject matter as claim 1, therefore they are allowed for the same reason.

Claims 1-5, 7, 9-14 and 16-20 are allowed based on their respective dependency from one of claims 1, 8 or 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYESOLA C OJO whose telephone number is (571)272-0848. The examiner can normally be reached Monday through Friday 8:00am to 4:00pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OYESOLA C OJO/Primary Examiner, Art Unit 2654.